Title: From Thomas Jefferson to William Dunbar, 3 March 1803
From: Jefferson, Thomas
To: Dunbar, William


          
            Dear Sir
            Washington Mar. 3. 1803.
          
          Your favor of the 5th. of Jan. has been duly recieved, and I have to return you thanks for the two vocabularies. the memoir of mr Durald has been forwarded to the Philosophical society. we shall be happy to see your history of the Missisipi compleated, as it is becoming one of the most interesting parts of our country, the only one where some of the Tropical productions can be numbered among ours. mrs Trist had only a little mistaken the information I gave her; which was, not that you were removing altogether, but that you meant shortly to take a trip to England, which I had understood from some other person, if not from yourself. 
          The late interruption of our commerce at New Orleans by the Spanish Intendant, combined with the change of proprietors which Louisiana certainly, and the Floridas possibly, are immediately to undergo, have produced a great sensation here. while some have wished to make it the immediate cause of war which might derange our finances & embarras the administration of the government, which in the state of their political passions would be a countervail for the most serious public calamities; we have pursued what we believe a more certain, & more speedy means of reestablishing permanently the rights & conveniences of our commerce. whether we may succeed in the acquisition of the island of N. Orleans & the Floridas peaceably for a price far short of the expence of a war, we cannot say. but that we shall obtain peaceably an immediate & firm reestablishment of all our rights under the Spanish treaty every circumstance known to us leads us to believe. if contrary to expectations, war should be necessary to restore our rights, it is surely prudent to take a little time for availing ourselves of the division of Europe to strengthen ourselves for that war. nothing but the failure of every peaceable mode of redress, nothing but dire necessity, should force us from that path of peace which would be our wisest pursuit, to embroil in broils and contentions of Europe, and become a satellite to any power there. yet this must be the consequence, if we fail in all peaceable means of reestablishing our rights. were we to enter into the war alone the Missisipi would be blockaded at least during the continuance of that war, by a superior naval power, and all our Western states be deprived of their commerce unless they would surrender themselves to the blockading power. great endeavors have been used from this quarter to inflame the Western people to take possession of New Orleans, without looking forward to the use they could make of it with a blockaded river: but I trust they will be sensible that a peaceable redress will be the quickest & most for their interests. we shall endeavor to procure the Indian right of soil, as soon as they can be prevailed on to part with it, of the whole left bank of the Missisipi to a respectable breadth, and encourage it’s prompt settlement; and thereby plant on the Missisipi itself the means of it’s own defence, and present as strong a frontier on that as on our Eastern border.   I pray you to accept assurances of my great esteem and respect. 
          
            Th: Jefferson
          
        